16 U.S. 449
3 Wheat. 449
4 L.Ed. 432
BROWNv.JACKSON.
March 1818

16 U.S. 449
3 Wheat. 449
4 L.Ed. 432
BROWN
v.
JACKSON.
March 1818
ERROR to the circuit court for the district of Kentucky.
This was an action of ejectment, brought by the defendant in error against the plaintiff in error, to recover the possession of certain lands in the state of Kentucky. To support his action, the plaintiff below showed the following title: a patent to Alexander Skinner; the will of Alexander Skinner, devising all his estate to Henry Lee; and a deed from Henry Lee to Adam Craig, conveying the tract of land in controversy specifically by metes and bounds, describing himself as devisee of Skinner; with a regular deduction of title from Craig to the plaintiff. The deed from Lee to Craig was dated the 23d of December, 1790; attested by three witnesses; acknowledged by the grantor on the 15th of December, 1795, before two justices of the peace in Virginia, and recorded in the court of appeals in Kentucky, on the 26th of July, 1796. The execution of this deed was proved by one of the subscribing witnesses. The defendant below produced in evidence a deed from Henry Lee to Henry Banks, dated the 5th of May, 1795, acknowledged before the mayor of Richmond, Virginia, on the 13th of May, 1795, and recorded in the court of appeals of Kentucky, on the 11th of July, 1796, granting 'all the right, title, and claim which he the said Alexander Skinner had, and all the right, title, and interest which the said Lee holds as legatee and representative to the said Alexander Skinner, deceased, of all land, lying and being within the state of Kentucky, which cannot at this time be particularly described, whether they be by deed, patent, mortgage, survey, location, contract or otherwise,' with a covenant of warranty against all persons claiming under Lee, his heirs and assigns.
Upon this testimony the defendant's counsel moved the court to instruct the jury, that by virtue of the deed aforesaid, from Lee to Banks, first acknowledged and first recorded, the legal title was vested in the said Banks to the land in question; that the deed under which the plaintiff claimed was not operative and valid against the deed to Banks, and that the said deed to Banks showed such a legal title out of the plaintiff as that he could not maintain his action. The question of fact, whether the deed of Lee to Craig was duly executed on the day it bears date was left by the court to the jury, who found a verdict for the plaintiff, subject to the opinion of the court, upon the question of law arising in the cause. Judgment was thereupon rendered for the plaintiff by the court below, and the cause was brought to this court by writ of error.
March 3d.
The cause was argued by Mr. Talbot, for the plaintiff in error, and by Mr. Swann, for the defendant in error.
March 7th.
Mr. Justice TODD delivered the opinion of the court.


1
In this case the question of fact, whether the deed of Henry Lee to Adam Craig was duly executed on the day it bears date, was left by the court to the jury, and upon the evidence, they properly found a verdict in favour of that deed, as an existing deed at that time.


2
The material question for the consideration of this court is, whether, under the circumstances of this case, the deed of Henry Lee to Henry Banks, which was executed after, but recorded before, the deed of Lee to Craig has a priority over the latter.


3
This depends upon the construction of the terms of the conveyance from Lee to Banks; for if it conveys the same land as the deed to Craig, then the parties claiming under it, being bona fide purchasers, without notice of Craig's deed, are by law deemed to possess the better title.


4
It is necessary to bear in mind, that Alexander Skinner, by his will, devised all his real estate to Lee, and that Lee, by his deed to Craig, conveyed the tract of land in controversy, specifically by metes and boundary, describing himself as devisee of Skinner. By his deed to Banks, he grants 'all the right, title and claim, which he the said Alexander Skinner had, and all the right, title, and interest which the said Lee holds as legatee and representative to the said Alexander Skinner, deceased, of all land, lying and being within the state of Kentucky, which cannot at this time be particularly described, whether they be by deed, patent, mortgage, survey, location, contract, or otherwise;' and then follows a covenant of war ranty against all persons claiming under Lee, his heirs and assigns.


5
A conveyance of the right, title, and interest in land, is certainly sufficient to pass the land itself, if the party conveying has an estate therein at the time of the conveyance; but it passes no estate which was not then possessed by the party. If the deed to Banks had stopped after the words—'all the right, title and claim which Alexander Skinner had,' there might be strong ground to contend, that it embraced all the lands to which Alexander Skinner had any right, title, or claim, at the time of his death, and thus have included the lands in controversy. But the court is of opinion, that those words are qualified by the succeeding clause, which limits the conveyance to the right, title, and claim, which Alexander Skinner had at the time of his decease, and which Lee also held at the time of his conveyance, and coupling both clauses together, the conveyance operated only upon lands, the right, title, and interest of which was then in Lee, and which he derived from Skinner. This construction is, in the opinion of the court, a reasonable one, founded on the apparent intent of the parties, and corroborated by the terms of the covenant of warranty. Upon any other construction, the deed must be deemed a fraud upon the prior purchaser; but in this way both deeds may well stand together, consistently with the innocence of all parties.


6
Judgment affirmed.